Citation Nr: 0600485	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the right shoulder.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.   

In July 2005, the veteran was scheduled to appear at a 
hearing at the RO before a Veterans Law Judge.  The veteran 
failed to report to the hearing as scheduled.  As there has 
been no request to reschedule the hearing, the Board finds 
that the veteran has waived his right to a hearing.  


FINDINGS OF FACT

1.  The veteran is right hand dominant.  

2.  The veteran's residuals of a shell fragment wound to the 
right shoulder are productive of no more than slight 
disability.  The shell fragment wound injury results in a 
small, well-healed scar.  

3.  The veteran's residuals of a shell fragment wound to the 
left knee are productive of no more than slight disability.  
The shell fragment wound injury results in a small, well-
healed scar.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound to the right shoulder are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.73, Diagnostic Code 5303, 
4.118, Diagnostic Codes 7801-7804 (2005).  

2.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound to the left leg are not met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.73, Diagnostic Code 5312, 
4.118, Diagnostic Codes 7801-7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a March 2005 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that his service-connected shell 
fragment wound disabilities had increased in severity.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for his 
service-connected shell fragment wound scars through the VA 
medical center.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, the veteran was 
afforded VA examinations as noted below.  Finally, the 
veteran was afforded an opportunity to testify before a 
Veterans Law Judge at a hearing at the RO.  The veteran, 
however, failed to report to hearing as scheduled.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records reflect that he 
sustained a missile injury to his left leg.  The wound was 
dressed and the veteran was returned to duty that same day.  
Later, and also during service, the veteran sustained a 
perforating shell fragment wound to the right deltoid region 
of the shoulder.  The wound was debrided, cleansed and 
dressed.  The records did not show any collateral damage to 
any bone, nerve or artery as a result of the injury.  

In a December 1945 decision, the RO granted service 
connection for residual shell fragment wounds to the right 
shoulder and left leg.  A noncompensable evaluation was 
assigned.  

A compensable evaluation was awarded for the right shoulder 
disability in April 1946.  However, in July 1948, and based 
upon the results of a VA examination, the evaluation was 
reduced to zero percent.  

Over the years, the veteran has sought compensable evaluation 
for the service-connected disabilities.  In a November 1982 
decision, the Board, in pertinent part, denied compensable 
evaluation for the service-connected disabilities.  

Later, in March 2000, the Board again denied compensable 
evaluations for the service-connected residuals of the shell 
fragment wounds to the right shoulder and left leg.  The 
veteran filed an appeal of the Board's decision.  However, 
the appeal was not timely.  In a November 2001 Order, the 
Court of Appeals for Veterans Claims dismissed the appeal due 
to lack of jurisdiction.  

In February 2002, the veteran again claimed entitlement to an 
increased rating for the service-connected disabilities.  

A January 2002 VA x-ray examination of the veteran's right 
shoulder revealed minimal degenerative changes.  No 
significant scapula abnormality was demonstrated.  An x-ray 
of the left tibia and fibula revealed no evidence of 
degenerative joint disease.  The findings were suggestive of 
left lower extremity vascular insufficiency.  

He underwent a VA contract examination in July 2002.  
Therein, the veteran the veteran noted a residual scar to the 
left lower extremity and the right shoulder.  The veteran 
reported that the right shoulder shell fragment wound was 
associated with mild decreased grip strength but without any 
associated numbness or tingling.  A skin examination revealed 
normal aging scar on the right shoulder.  He had multiple 
scars on the lower extremity of the left anterior tibial 
region, with underlying tissue loss and mild keloid formation 
that was hypopigmented.  There was no tenderness to palpation 
or otherwise disfigurement.  The scar had a similar 
appearance to the right shoulder scar.  An x-ray examination 
was negative. 

The diagnosis was status post metal foreign body trauma 
laceration with residual foreign in the soft tissue region of 
the left lower extremity and right shoulder.  These were 
associated with symptomatology of neuralgia of the right 
shoulder and right upper extremity as well as mild 
intermittent symptomatology of discomfort of the left 
anterior tibial region.  

VA outpatient treatment records are associated with the 
claims file.  In December 2003, the veteran underwent an 
electrodiagnostic study due to complaints of numbness of the 
right arm and left foot.  He noted a past history of 
congestive heart failure, renal insufficiency, hypertension, 
diabetes mellitus, and myocardial infarction.  Upon physical 
examination, he had atrophy of the pectoral muscles on the 
right side.  He had decreased sensation over the right ulnar 
and median nerve distribution as compared to the left.  Deep 
tendon reflexes were 1+ throughout.  EMG testing revealed 
sensory motor neuropathy in the upper extremities.  The test 
results were suggestive of diabetic neuropathy.  

The veteran underwent another VA contract examination in July 
2004.  At such time, he complained of increased soreness in 
his left leg and right shoulder.  He denied any fevers or 
chills, or systemic complaints.  He stated that he had 
increasing problems with the movement of both shoulders, but 
attributed this to advancing age.  He denied any related 
weakness.  

Upon physical examination, the veteran walked with a cane.  
His posture and gait were abnormal, but such was attributed 
to unrelated back and knee arthritis.  The veteran was right 
hand dominant.  There was a small, 1/2 centimeter well healed 
linear scar on the posterior aspects of his right arm in the 
triceps region.  The scar was completely normal with no 
underlying tissue loss or keloid formation.  There was no 
super sensitivity.  The area was nontender.  There was no 
erythema, drainage or evidence of infection.  The right 
triceps muscle had full functioning with no evidence of nerve 
damage.  

There was also a 1/2 centimeter transverse scar on the anterior 
aspect of his left tibia.  The scar was non-tender, and did 
not result in underlying tissue loss, significant 
disfigurement or any other abnormalities.  There was no 
evidence of nerve damage, and the joint showed no limitation 
of motion.  X-rays did not reveal the presence of any 
retained foreign bodies.  

The examiner opined that there was no objective medical 
evidence of any impairment related to the service-connected 
scars.  



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's service-connected disabilities involve injuries 
to Muscle Groups III (right shoulder) and XII (left leg).  
Muscle injuries evaluated under the applicable diagnostic 
codes are classified as slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56.  

Injuries to Muscle Group III affecting impairment of 
function, involves: elevation and abduction of arm to level 
of shoulder, act in conjunction with muscle groups I and II, 
and involve the intrinsic muscles of the shoulder girdle, to 
include the pectoralis major I (clavicular) and deltoid 
muscle.  38 C.F.R. § 4.73, Diagnostic Code 5303.  Under that 
diagnostic code, a noncompensable (0 percent) evaluation is 
warranted for a slight injury to Muscle Group III, a 20 
percent evaluation is warranted for a moderate injury to 
Muscle Group III, a 30 percent evaluation is warranted for 
moderately severe injury to Muscle Group III, and a 40 
percent evaluation is warranted for severe injury to Muscle 
Group III.  

Injuries to Muscle Group XII affecting impairment of 
function, involves:  dorsiflexion, extension of the toes, 
stabilization of toes, stabilization of arch, or the anterior 
muscles of the leg to include the tibialis anterior, extensor 
digitorum longus, extensor hallucis longus and peroneus 
tertius, are evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code 5314.  Under that diagnostic code, a 0 percent 
evaluation is warranted for slight injury to Muscle Group 
XII, a 10 percent evaluation requires a moderate injury to 
Muscle Group XII, a 20 percent evaluation requires moderately 
severe injury to Muscle Group XII and a 30 percent evaluation 
is warranted for severe injury to Muscle Group XII.  

Under the rating schedule, a "slight" disability of muscles 
is typified by a simple wound of muscle without debridement 
or infection.  The history and complaints will reveal service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability.  
Objective findings should include a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).  

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).   

A moderately severe muscle disability from a missile wound 
contemplates a through-and-through or deep penetrating wound 
by a small high velocity missile or a large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department records or other evidence shows hospitalization 
for a prolonged period for treatment of the wound.  The 
record shows consistent complaint of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  There are 
indications on palpation of the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

A severe muscle injury contemplates a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should show service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  There is a record of consistent 
complaint of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse that 
those shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  The regulation also specifies objective 
findings and other findings as signs of severe muscle 
disability.  38 C.F.R. § 4.56(d).

Objective findings may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Also, x-rays may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; there 
may be adhesion of a scar to one of the involved bones, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; there may be diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy, to include atrophy of muscle groups not 
in the track of missiles; adaptive contraction of an opposing 
group of muscles; and/or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.  

Upon review of the evidence of record, the Board find that 
the veteran's service-connected residuals of a shell fragment 
wound to the right shoulder and left leg are best classified 
as resulting in a slight muscle injury.  In this respect, by 
way of history, both injuries resulted in a superficial wound 
with brief treatment and return to duty.  The records reflect 
healing and good functional results, and no cardinal signs or 
symptoms of muscle disability.  While the right shoulder 
injury resulted in debridement of the wound, none of the 
other cardinal signs or symptoms of a moderate muscle injury 
are demonstrated.  

Objectively, both the right shoulder and left leg shell 
fragment wounds resulted in the formation of scars.  Neither, 
however, is shown to result in underlying tissue loss, muscle 
or nerve damage, or impairment of function.  Current x-rays 
did not reveal the presence of any retained foreign bodies or 
any abnormality other than mild degenerative changes.  These 
have not been attributed to the slight injury incurred in 
service.

As such, the Board finds that the service-connected residuals 
of a right shoulder shell fragment wound and left leg shell 
fragment wound are appropriately characterized as slight, and 
accordingly, pursuant to Diagnostic Codes 5303 and 5312, do 
not warrant a compensable evaluation.  

The Board has also considered whether compensable evaluations 
are warranted when evaluating the residuals under the 
diagnostic criteria for evaluating scars.  Objectively, the 
shell fragment wounds resulted in scars to the right shoulder 
and left leg.  However, the scars are not shown to be deep or 
result in underlying tissue damage.  In addition, the scars 
are roughly 1/2 centimeter in size, are not unstable, do not 
result in limitation of motion of the affected part, and are 
not painful upon objective examination.  Accordingly, a 
compensable evaluation is not warranted on the basis of the 
rating criteria for evaluating scars.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804.  

In finding that compensable evaluations are not warranted for 
either the service-connected residuals of a shell fragment 
wound to the right shoulder or left knee, the Board has 
considered the findings of the VA contract examiner in July 
2002.  The examiner found that the veteran had neuralgia in 
the right upper extremity and intermittent discomfort in the 
left anterior tibial region.  These findings are not 
consistent with later objective medical evidence of record.  

The Board places greater probative weight, however, upon the 
findings of the July 2004 VA contract examiner as well as the 
VA EMG examiner.  The VA EMG examiner, in December 2003, 
conducted electrodiagnostic studies and determined the 
etiology of the right arm and left foot paresthesia was due 
to a progression of the veteran's diabetes.  

The VA examiner in July 2004 further noted that the veteran's 
complaints were due to arthritis in multiple joints.  

In sum, these collective opinions are more probative in 
establishing the etiology of the veteran's subjective 
complaints and support the Board's finding that the residuals 
of a shell fragment wounds to the right shoulder and left leg 
result in only slight disability.  

Finally, the Board finds that there is no showing that the 
veteran's shell fragment wound residuals have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluations on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the record presents no basis for 
an increased rating for the disabilities at issue.  Under 
these circumstances, the claims for increased ratings for 
residuals of shell fragment wounds to the right shoulder and 
left leg must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, supra. 


ORDER

A compensable evaluation for residuals of a shell fragment 
wound to the right shoulder is denied.  

A compensable evaluation for residuals of a shell fragment 
wound to the left leg is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


